Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the interview conducted on 09/28/2021 regarding supplemental amendment after notice of allowance. Claims 1-2, 4-11, 14-16, 18 and 20 are currently pending. Claims 3, 12-13, 17 and 19 are canceled per applicant’s request.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email sent by Collin A. Rose on 10/05/2021.

As per claim 1, A method of steering a rotary steerable drilling system, comprising:
	applying, using a processing unit, a control input to a rotary steerable drilling system exhibiting a state;
	sensing an actual output of the rotary steerable drilling system;

	receiving, using the processing unit, an estimated output and an estimated state of the rotary steerable drilling system from the mathematical model in response to the control input without a sensing device in the rotary steerable drilling system to directly measure the state;
	generating, using the processing unit, an error compensation signal based on a difference between the actual output and the estimated output;
	applying, using the processing unit, the error compensation signal as an input to the mathematical model; 
	applying a filter, comprising a low pass filter, a band pass filter and a high pass filter, to the error compensation signal, 
	wherein the filter passes a signal indicative of an error source, 
	wherein the low pass filter is used to identify mathematical modeling errors, the band pass filter is used to identify physical disturbances including stick slip and the high pass filter is used to identify high frequency noise and disturbances; and
	steering the rotary steerable drilling system by adjusting a toolface angle based on the estimated state.

As per claim 9, A rotary steerable drilling system exhibiting a state, comprising:
	a system simulator comprising a mathematical model of the rotary steerable drilling system, the mathematical model usable by a processing unit to generate an directly measure the state;
	a simulator controller configured to receive an actual output of the rotary steerable drilling system and the estimated output from the system simulator, and, using the processing unit, generate an error compensation signal based on a difference between the actual output and the estimated output;
	an error source detection module comprising a filter, comprising a low pass filter, a band pass filter and a high pass filter,
	wherein the error source detection module is operable to receive the error compensation signal and, using the processing unit, detect one or more sources of error by applying the filter to the error compensation signal, 
	wherein the filter passes a signal indicative of an error source, 
	wherein the low pass filter is used to identify mathematical modeling errors, the band pass filter is used to identify physical disturbances including stick slip and the high pass filter is used to identify high frequency noise and disturbances;
	wherein the error compensation signal is an input to the mathematical model; and
	wherein the rotary steerable drilling system is steerable by adjusting a toolface angle based on the estimated state.

As per claim 13, (Canceled)

As per claim 16, A rotary steerable drilling system with state estimation, comprising:
a rotary steerable drilling tool configured to receive a control input and exhibit a sensed output and a state;
	a processing unit providing:
	a rotary steerable drilling tool simulator, wherein the rotary steerable drilling tool simulator comprises a mathematical model of the rotary steerable drilling tool, the rotary steerable drilling tool simulator configured to receive the control input and generate an estimated output and an estimated state of the rotary steerable drilling tool in response to the control input and without a sensing device in the rotary steerable drilling tool to directly measure the state; and
	a simulator controller configured to receive the sensed output of the drilling tool and the estimated output from the drilling tool simulator, and generate an error compensation signal based on a difference between the sensed output and the estimated output;
	wherein the rotary steerable drilling tool simulator is configured to receive the error compensation signal as an input to the mathematical model and generate the estimated output and the estimated state in response to the control input and the error compensation signal;
	wherein the error compensation signal is configured to drive the difference between the sensed output and the estimated output towards zero and 
	wherein the processing unit further comprises a filter, comprising a low pass filter, a band pass filter and a high pass filter,
	
wherein the error source detection module is operable to receive the error compensation signal and, using the processing unit, detect one or more sources of error by applying the filter to the error compensation signal, 
	wherein the filter passes a signal indicative of an error source, 
	wherein the low pass filter is used to identify mathematical modeling errors, the band pass filter is used to identify physical disturbances including stick slip and the high pass filter is used to identify high frequency noise and disturbances; and
	wherein the rotary steerable drilling system is steerable by adjusting a toolface angle of the rotary steerable drilling tool based on the estimated state.

As per claim 19, (Canceled)

Allowable Subject Matter
	Claims 1-2, 4-11, 14-16, 18 and 20 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Pirovolou (US 20090000823 A1), hereinafter ‘Pirovolou’, Nihei (US 20050228513 A 1 ), hereinafter 'Nihei',  Hiedenstierna (US20030006671A1), hereinafter ‘Hieden’ and Jeffreys (US 20160047219 A1), hereinafter ‘Jeffreys’, individually or in combination, fail to anticipate or render obvious the limitations
	“applying an filter, comprising a low pass filter, a band pass filter and a high pass filter, to the error compensation signal, 
	wherein the filter passes a signal indicative of an error source, 
Side Note: the limitation is well illustrated in drawing Fig. 6.)

Pirovolou discloses the claim as follows.
	A method of steering a rotary steerable drilling system, comprising: (a method of controlling the trajectory of a drill string [0011], Known methods of directional drilling include the use of a rotary steerable system [0006])
	applying, using a processing unit, a control input to a rotary steerable drilling system; (steering application, trajectory controller, a computer [0023, Fig. 1A], tool settings [0032, 0038], equivalent to a control input to a rotary steerable drilling system)
inputting, using the processing unit, the control input into a mathematical model of the rotary steerable drilling system; (steering behavioral model, mathematical, software [0023, Fig. 1A], showing control inputs to a mathematical model which would be run by the processing unit, i.e. software.)
	receiving, using the processing unit, an estimated output and an estimated state of the rotary steerable drilling system from the mathematical model in response to the control input; (steering behavioral model, estimated response, for example, build rate and turning rate and/or azimuth and inclination, position, orientation [0033], model parameters [0026], equivalent to an estimated state and output in response to the control input to model)

	and steering the rotary steerable drilling system by adjusting a tool-face angle based on the estimated state. (controlling the trajectory of a drill string [0011], directional drilling include the use of a rotary steerable system [0006], corrective action 110 can be determined by a controller 108, or more specifically, a trajectory controller. The corrective action 110 can be such that the actual trajectory of the drilled well … can be re-aligned to the well plan 106 [0043], The estimated position and orientation [0044], implying adjusting a tool face angle based on the estimated state).

Although Pirovolou receives an estimated output and an estimated state of the rotary steerable drilling system from the mathematical model in response to the control input (steering behavioral model, mathematical, software [0023, Fig. 1A], showing control inputs to a mathematical mode; estimated response, for example,  build rate and turning rate and/or azimuth and inclination, position, orientation [0033], model parameters [0026], equivalent to an estimated state and output in response to the control input to model), Pirovolou is silent regarding 
	“receiving estimated response without a sensing device in the rotary steerable drilling system to measure the state”, “applying the error compensation signal as an 

Nihei discloses “receiving an estimated state of the system from the mathematical model without a sensing device in the system to measure the state” (state variable α [0059, Fig. 1], estimating a state variable C. ‘which is not actually measurable’ representing the internal state of a controlled object or system  [0055, Fig. 1], no need to provide a vibration detector directly on the controlled system, particularly effective in the control of a robot arm, not provided with a sensor [0119], implying a sensor-less control system) and 
	“applying the error compensation signal as an input to the mathematical model” (example of a model reference control [Fig. 3]), but is silent regarding the above allowed limitation.

Hieden discloses “applying, using a processing unit, a control input to a mechanical system exhibiting a state” (various source of error, varying the various inputs to the real gyroscope, angular rotation [abs], state, rotational velocity [0072]) and 
	“applying a filter to the error compensation signal, wherein the filter passes a signal indicative of an error source” (The outputs of the real gyroscope and the model are subtracted from each other, and the difference signal, equivalent to an error or error compensation signal, is provided to an estimator in the form of a number of Kalman filters, the output from the estimator being provided to the model or simulation of the real gyroscope [0024], The model is also provided with a sector 66 adapted to receive equivalent to an output signal of a filter, representative of the various "errors', i.e. indicative of error source, as discussed above, that can be present in the gyro, and also an estimated value of Ωy [0079, Fig. 3-4]), but is silent regarding the above allowed limitations.

Jeffreys discloses “the error source detection module includes at least one of a high pass filter, a band pass filter, a low pass filter, and a band reject filter” (high-pass filter … noise or calculation error [0025]; low-pass filter, high frequency noise [0026]), but is silent regarding the above allowed limitations.

As per claim 9, the closest prior art of record, Pirovolou, Nihei, Hieden and Jeffreys, individually or in combination, fail to anticipate or render obvious the limitations
	“an error source detection module comprising a filter, comprising a low pass filter, a band pass filter and a high pass filter, 
	wherein the error source detection module is operable to receive the error compensation signal and, using the processing unit, detect one or more sources of error by applying the filter to the error compensation signal, 
	wherein the filter passes a signal indicative of an error source, 
	wherein the low pass filter is used to identify mathematical modeling errors, the band pass filter is used to identify physical disturbances including stick slip and the high pass filter is used to identify high frequency noise and disturbances” in combination with other limitations as explained above in claim 1.

As per claim 16, the closest prior art of record, Pirovolou, Nihei, Hieden and Jeffreys, individually or in combination, fail to anticipate or render obvious the limitations
	“wherein the processing unit further comprises a filter comprising a low pass filter, a band pass filter and a high pass filter,
	wherein the error source detection module is operable to receive the error compensation signal and, using the processing unit, detect one or more sources of error by applying the filter to the error compensation signal, 
	wherein the filter passes a signal indicative of an error source, 
	wherein the low pass filter is used to identify mathematical modeling errors, the band pass filter is used to identify physical disturbances including stick slip and the high pass filter is used to identify high frequency noise and disturbances” in combination with other limitations as explained above in claim 1.

As per claims 2, 4-8, 10-11, 14-15, 18 and 20, claims are also allowed because base claims 1, 9 and 16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Primary Examiner, Art Unit 2865